Citation Nr: 1709487	
Decision Date: 03/28/17    Archive Date: 04/07/17

DOCKET NO.  10-22 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel







INTRODUCTION

The Veteran had active service in the United States Marine Corps from November 1976 to May 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  

The record shows that the March 2008 rating decision initially denied the Veteran's service connection claim for PTSD.  The Veteran subsequently submitted additional evidence.  In September 2008, in accordance with 38 C.F.R. §3.156(b) the RO reconsidered and again denied the Veteran's service connection claim for PTSD.  Thus, this appeal stems from the March 2008 rating decision.  

Although the issue before the Board has been heretofore characterized as entitlement to service connection for PTSD, the Veteran has received diagnoses of both PTSD and depressive disorder during the period on appeal.  Moreover, following the September 2008 rating decision, which separately denied entitlement to service connection for PTSD and depression, the Veteran filed a notice of disagreement in March 2009, requesting the RO reconsider its determinations with respect to service connection for both his PTSD and depressive disorder claims.   He further mentioned both disorders in his VA Form 9, filed in April 2010.  Accordingly, the Board has expanded the issue on appeal to encompass all diagnosed psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.)  

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans' Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Further development is required with respect to the Veteran's reported stressor regarding his service connection claim for PTSD.  The record contains a formal finding that the evidence submitted by the Veteran was insufficient to send to the US Army and Joint Services Records Research Center (JSRRC) and/or insufficient to allow for meaningful research of the Marine Corps or National Archives and Records Administration (NARA).  See September 2008 Formal Finding.  VA has a duty to assist the Veteran in obtaining records in the custody of a federal agency until such a search becomes futile.  See, e.g., 38 C.F.R. §3.159(c)(2).  The VA Adjudication Procedure Manual outlines the information that is required in order to conduct a meaningful search.  At a minimum, this information includes a stressor that can be documented; the location where the incident took place; the approximate date (within a two month period) of the incident; and the unit of assignment at the time the stressful event occurred.  VBA Manual, M21-1, IV.ii.1.D.2.g.  

The Veteran has submitted statements detailing his in-service stressor.  He states that in November 1981, while on leave near Camp Lejeune in North Carolina, he witnessed the stabbing death of his close friend, a fellow Marine, in an altercation with other Marines.  He reports that he was subsequently assigned to accompany his fallen friend's remains to the deceased's parents' home in Donaldsonville, Louisiana.   The record contains a November 1981 death certificate identifying the Veteran's friend, and corroborating that he died of stab wounds in November 1981 in Jacksonville, North Carolina. The death certificate does not document the Veteran's presence at the scene. However, at a minimum, this information includes a stressor that can be documented, and the location and date where it is alleged to have occurred.  The Veteran's unit of assignment at the time, El Toro California, is also ascertainable from the record.  Thus, it appears that the Veteran has provided sufficient information to warrant an earnest attempt to corroborate the claimed stressor.  Accordingly, upon remand, the RO should attempt to verify the aforementioned stressor, requesting relevant information from the Veteran where necessary and documenting all efforts during the verification process, including contacting the Joint Services Records Research Center (JSRRC), NARA, the Marine Corps Archives and Special Collections (MCASC), the Department of the Navy, and any other appropriate facility, to attempt to verify the claimed stressor.  

The Board also finds that a remand is necessary to afford the Veteran a VA examination related to his service connection claim for a psychiatric disorder.  As noted above, the Veteran has received current diagnoses for different psychiatric disorders.  The Veteran also indicated that he has experienced depressive symptoms since service.  See May 2011 Statement; March 2009 NOD.  The Veteran is competent to provide statements that these symptoms have been present since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Moreover, VA and private treatment records in this case demonstrate that the Veteran's diagnosis of depressive disorder is longstanding.  As there is evidence that the Veteran may have had psychiatric symptoms since service and he has been currently diagnosed with psychiatric disorders, the Board finds that a VA examination is needed to address the etiology of his current psychiatric disorders.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As the Veteran's claim was certified for appeal before the Board prior to August 4, 2014, the examiner should consider both the DSM-IV and DSM-V criteria when determining whether the Veteran has a current diagnosis of PTSD.  See 38 C.F.R. § 4.125(a); 80 Fed. Reg. 14308-01 (March 19, 2015)(final rule amending 38 C.F.R. § 4.125).  

Finally, the record indicates that the Veteran receives Social Security Administration (SSA) disability benefits.  See Veteran's May 2011 Statement.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim, including making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, records from Federal agencies such as SSA.  38 U.S.C.A. § 5103A; 38 C.F.R. §3.159(c)(2).  At present, there are no SSA records associated with the claims file, and it does not appear efforts have been made to secure the same.  These records must be obtained on remand.  



Accordingly, the case is REMANDED for the following action:

1. The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for any psychiatric disorder, and advise him that he may submit lay statements that may tend to corroborate his claimed stressor.

The AOJ should also secure any outstanding, relevant VA medical records, to include records from the Greater Los Angeles VA Medical Center dated since January 2009.

2. The AOJ should attempt to obtain a copy of any decision to grant or deny SSA disability benefits to the Veteran as well as the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file must be properly documented as to the unavailability of those records.

3. Contact the JSRRC, MCASC, NARA, the Department of the Navy, and/or any and all other entities deemed appropriate to provide any available information which might corroborate the Veteran's claimed stressors, to include his presence at the November 1981 stabbing death of his friend, a fellow Marine, near Camp Lejeune, North Carolina.  

The information sought should include the unit records of Vincent Larry Giangrosso, Jr., a Marine Corporal assigned to H&S Company, 2nd Maintenance Battalion, Camp Lejeune, North Carolina.  The AOJ should also obtain any information regarding any courts-martial and any relevant reports to include command investigations, line-of-duty investigations, death investigations, military police reports, civilian police reports, duty logbooks, and mortuary records associated with the November 1981 stabbing death of Corporal Giangrosso.  If multiple requests are required to obtain the information sought, they should be made.  All requests and responses received from each contacted entity should be associated with the claims file.

4. After the preceding development is completed, the AOJ should schedule the Veteran for a VA examination to determine the nature and etiology of any psychiatric disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including PTSD sub scales.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  He or she should specifically indicate whether the Veteran has major depressive disorder and/or PTSD.  If not, the examiner should address the prior diagnoses of record and explain why such a diagnosis is not warranted.

For each diagnosis identified other than PTSD, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any symptomatology therein.

Regarding PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors, and the examiner must be instructed that only these events may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.

The examiner should consider the criteria of both the DSM-IV and the DSM-V in determining whether the diagnostic criteria to support the diagnosis of PTSD has been satisfied.  If a PTSD diagnosis is deemed appropriate, the examiner should then comment upon the link between the current symptomatology and any verified in-service stressor.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If a report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

6. After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






